FILED
                                                                        14-0797
                                                                        5/7/2015 10:40:07 AM
                                                                        tex-5188684
                                                                        SUPREME COURT OF TEXAS
                                                                        BLAKE A. HAWTHORNE, CLERK

                                NO. 14-0797


                                   IN THE
                           SUPREME COURT OF TEXAS


                           IN RE STEVEN C. PHILLIPS,
                                   RELATOR.


                  ON PETITION FOR WRIT OF MANDAMUS TO
               THE TEXAS COMPTROLLER OF PUBLIC ACCOUNTS



     RESPONDENT’S UNOPPOSED MOTION FOR 14-DAY EXTENSION TO FILE
                        BRIEF ON THE MERITS



TO THE HONORABLE SUPREME COURT OF TEXAS:

        COMES NOW, Respondent Glenn Hegar, Comptroller of Public

Accounts of the State of Texas, and files this Unopposed Motion for 15-Day

Extension within which to file the Comptroller’s Brief on the Merits.


                   A. FACTS SUPPORTING EXTENSION

1.      Petitioner is Steven C. Phillips (“Phillips”). Respondent is Glenn

        Hegar, Comptroller of Public Accounts of the State of Texas

        (“Comptroller”).

2.      The present deadline for the Comptroller’s Brief is May 11, 2015.

                                       1
3.    The Comptroller respectfully requests a 15-day extension of time.

4.    Relator Phillips is unopposed to the extension of time sought in this

      motion.

5.    If extended by 15 days, the applicable deadline would be May 26, 2015

      (the Tuesday following Memorial Day, which is May 25, 2015).

                     B. ARGUMENT & AUTHORITIES

6.    The Court has the authority to grant extensions under Texas Rules of

      Appellate Procedure 10.5(b) and 55.7.

7.    Comptroller has not sought any extension for this filing previously and

      seeks an extension due to lead counsel’s unanticipated absences from

      the office since the filing of Relator’s brief and the departure of prior

      co-counsel, necessitating a substitution of co-counsel.

8.    This extension is not being sought for purposes of delay but rather so

      that justice is done and so that this Court may be fully apprised of the

      issues before it in this case.

                                   C. PRAYER

      For these reasons, the Comptroller requests an additional 15 days

within which to file his Brief.




                                       2
Respectfully submitted,
KEN PAXTON
Attorney General

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Defense
Litigation

ROBERT O’KEEFE
Division Chief
Financial    Litigation,   Tax,    and
Charitable Trusts Division


  /s/ Lesli G. Ginn
LESLI GATTIS GINN
State Bar No. 24050664
Deputy Division Chief
JENNIFER S. JACKSON
State Bar No. 24060004
Assistant Attorney General
Financial     Litigation,  Tax,   and
Charitable Trusts Division
P.O. Box 12548
Austin, Texas 78711-2548
Telephone: (512) 936-0538
Telecopier: (512) 477-2348
Lesli.Ginn@texasattorneygeneral.gov
Jennifer.Jackson@texasattorneygeneral
.gov
Counsel for Respondent Glenn Hegar,
Comptroller of Public Accounts of the
State of Texas




 3
                  CERTIFICATE OF CONFERENCE

      I hereby certify that I have conferred with Matthew Wymer, counsel for
Relator Phillips, and that he is not opposed to the foregoing motion.

                                          /s/ Lesli G. Ginn

                                      LESLI GATTIS GINN




                      CERTIFICATE OF SERVICE
       I hereby certify that on this 7th of May, 2014, a true and correct copy
of the foregoing Respondent’s Unopposed Motion for 15-Day Extension
to File Brief on the Merits was served on the following attorneys of record,
via eFileTexas.gov service and/or as otherwise indicated below:


      Matthew Wymer                                   mwymer@bmpllp.com
      Marisa Resendez                                mresendez@bmpllp.com
      Beirne, Maynard & Parsons LLP
      112 E. Pecan, Suite 2750
      San Antonio, Texas 78205
      Counsel for Relator


                                        /s/ Lesli G. Ginn
                                      LESLI GATTIS GINN




                                      4